1. Commission Annual policy strategy 2009 (vote)
- Before the vote on paragraph 24:
Madam President, very briefly, two days ago we adopted a policy action at EU level on organ donation and transplantation. I thought this was important enough to include it in this motion for a resolution with a suitable short reference as indicated in the voting papers.
(The oral amendment was not accepted)
- Before the vote on paragraph 37:
(DE) Madam President, ladies and gentlemen, I am asking for the three words 'independent impact assessment' to be included after 'better regulation'. That was the wording in the original draft but, for reasons I am unaware of, it seems to have fallen by the wayside. As far as I can determine, the oral amendment has the approval of the other groups.
(The oral amendment was accepted)